UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-367 THE L. S. STARRETT COMPANY (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-1866480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , ATHOL, MASSACHUSETTS 01331-1915 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 978-249-3551 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer oAccelerated Filer xNon-Accelerated Filer oSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x Common Shares outstanding as of October 31, 2012 Class A Common Shares Class B Common Shares 1 THE L. S. STARRETT COMPANY CONTENTS Page No. Part I. Financial Information: Item 1. Financial Statements Condensed Consolidated Balance Sheets - September 30, 2012 (unaudited) and June 30, 2012 3 Condensed Consolidated Statements of Operations - three months ended September 30, 2012 and September 30, 2011 (unaudited) 4 CondensedConsolidated Statements of Comprehensive Income (Loss) – three months ended September 30, 2012 and September 30, 2011 (unaudited) 5 Condensed Consolidated Statements of Stockholders' Equity - three months ended September 30, 2012 and September 30, 2011(unaudited) 6 Condensed Consolidated Statements of Cash Flows - three months ended September 30, 2012 and September 30, 2011(unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 8-12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12-13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 Part II. Other Information: Item 1A. Risk Factors 14 Item 6. Exhibits 14 SIGNATURES 15 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS THE L. S. STARRETT COMPANY Condensed Consolidated Balance Sheets (in thousands except share data) September 30, (unaudited) June 30, ASSETS Current assets: Cash $ $ Short-term investments Accounts receivable (less allowance for doubtful accounts of $749 and $965, respectively) Inventories Current deferred income tax asset Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Taxes receivable Deferred tax asset, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable and current maturities $ $ Accounts payable and accrued expenses Accrued compensation Total current liabilities Deferred tax liabilities Other tax obligations Long-term debt Postretirement benefit and pension liabilities Total liabilities Stockholders' equity: Class A Common stock $1 par (20,000,000 shares authorized); 6,028,568 outstanding at 9/30/2012 and 6,017,227 outstanding at 6/30/2012 Class B Common stock $1 par (10,000,000 shares authorized); 763,857 outstanding at 9/30/2012 and 753,307 outstanding at 6/30/2012 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 THE L. S. STARRETT COMPANY Condensed Consolidated Statements of Operations (in thousands except per share data) (unaudited) 3 Months Ended 9/30/2012 9/30/2011 Net sales $ $ Cost of goods sold Gross margin % of Net sales % % Selling, general and administrative expenses Operating (loss)/income ) Other income Earnings (loss) before income taxes ) Income tax expense (benefit) ) Net (loss)/earnings $ ) $ Basic and diluted (loss)/earnings per share $ ) $ Average outstanding shares used in per share calculations: Basic Diluted Dividends per share $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 4 THE L. S. STARRETT COMPANY Condensed Consolidated Statements of Comprehensive Income (Loss) For the Three Months Ended September 30, 2012 and September 30, 2011 (in thousands) (unaudited) 3 Months Ended 9/30/2012 9/30/2011 Net earnings (loss) $ ) $ Other comprehensive income (loss), net of tax: Translation gain (loss) ) Pension and postretirement plans ) ) Other comprehensive income (loss) ) Total comprehensive income (loss) $ $ ) See Notes to Unaudited Condensed Consolidated Financial Statements 5 THE L. S. STARRETT COMPANY Condensed Consolidated Statements of Stockholders' Equity For the Three Months Ended September 30, 2012 and September 30, 2011 (in thousands except per share data) (unaudited) Common Stock Outstanding Class A Class B Addi- tional Paid-in Capital Retained Earnings Accumulated Other Com-prehensive Loss Total Balance June 30, 2011 $ ) $ Net earnings Other comprehensive loss ) ) Dividends ($0.10 per share) ) ) Issuance of stock under ESOP 10 96 Stock-based compensation 38 38 Conversion 13 ) - Balance September 30, 2011 $ ) $ Balance June 30, 2012 $ ) $ Net loss ) ) Other comprehensive income Dividends ($0.10 per share) ) ) Issuance of stock under ESOP 8 84 92 Issuance of stock under ESPP 15 94 Stock-based compensation 41 41 Conversion 4 (4 ) - Balance September 30, 2012 $ ) $ Cumulative Balance: Translation loss $ ) Pension and postretirement plans net of taxes ) $ ) See Notes to Unaudited Condensed Consolidated Financial Statements 6 THE L. S. STARRETT COMPANY Condensed Consolidated Statements of Cash Flows (in thousands of dollars) (unaudited) 3 Months Ended 9/30/2012 9/30/2011 Cash flows from operating activities: Net (loss)/earnings $ ) $ Non-cash operating activities: Depreciation Amortization 47 Other tax obligations ) Deferred taxes ) Unrealized transaction (gain) loss 1 ) Equity (gain) loss on investment ) 54 Working capital changes: Receivables Inventories ) ) Other current assets 86 ) Other current liabilities ) ) Postretirement benefit and pension obligations Other Net cash provided by (used in) operating activities ) Cash flows from investing activities: Additions to property, plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from short-term borrowings - Short-term debt repayments ) (9
